Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 7-15, as filed, are renumbered claims 5-13 consistent with 37 CFR 1.123.  (No claims 5 or 6 were originally filed.)
In claim 13, line 1, replace “claim,” with:--claim 1,--.
This amendment corrects an obvious typographical error and does not materially affect the scope or meaning of the claims.
At paragraph [0001], line 2 of the specification, after “March 3, 2017,” please insert:--now US Patent 10,913,053,--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest a crystalline microporous germanosilicate having a three dimensional framework with channel pores defined by 8 and 12 membered rings and a silicon to germanium ratio of 25 or more and, designated “CIT-14” which in addition to the defined channel pores and Si:Ge ratio is defined in paragraph [0015] of the –cfi layers .  The prior art fails to teach or suggest materials having framework structures exhibiting each of these characteristics.  For example, molecular sieves known to have germanosilicate chemistry and channel pores defined by 8 and 12 member rings are described as having the SOR framework type (SCM-14 and ITQ-62).  Neither the Bieseki nor Luo reference cited herewith identify materials having a high silica content as required by the instant claims.  The examiner further notes that the publication date of these references is late.
With respect to the limitation “(b) a powder X-ray diffraction (XRD) pattern substantially the same as shown in FIG. 32 or 33(A)”, this limitation is construed as requiring  that the germanosilicate of claim 1 exhibit the same XRD pattern of at least one of Figure 32 or 33(A) within the scope of measurement error.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
The Information Disclosure Statements completed have been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/DAVID M BRUNSMAN/Primary Examiner, Art Unit 1732